COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  GARRY LEE ATTERBERRY,                           §             No.08-21-00069-CR

                       Appellant,                 §                Appeal from the

  v.                                              §              122nd District Court

  THE STATE OF TEXAS,                             §          of Galveston County, Texas

                        State.                    §               (TC# 13CR2852)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until February 16, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rebecca Klaren, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before February 16, 2022.

       IT IS SO ORDERED this 14th day of January, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.